               Case 3:20-cv-05973-BHS Document 6 Filed 10/05/20 Page 1 of 2



 1                                                                         Honorable Benjamin H. Settle
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8
     HP TUNERS, LLC, a Nevada limited             )
     liability company,                           ) NO. 3:20-cv-05973-BHS
 9                                                )
                         Plaintiff,               ) NOTICE OF RELATED CASE
10                                                )
            vs.                                   )
11                                                )
     SYKED PERFORMANCE ENGINEERING, )
12   LLC, a Washington limited liability company, )
                                                  )
13
                         Defendant.               )
14

15
            PURSUANT TO LCR 3(g), plaintiff provides notice of a related case as follows:

16
            In the United States District Court for the Western District of Washington, Case No. 3:17-

17
     cv-05760-BHS, an action is pending wherein HP Tuners, LLC is the plaintiff and Kevin Sykes-

18
     Bonnett, Syked ECU Tuning Incorporated, and John Martinson are the defendants. The presiding

19
     judge in that case is the Honorable Benjamin H. Settle. The claims asserted in each case are

20
     identical, and plaintiff contends in this case that the defendant is liable as a successor to Syked

21
     ECU Tuning Incorporated.

22
            Dated this 5th day of October, 2020.

23
                                                      HEURLIN, POTTER, JAHN, LEATHAM,
                                                      HOLTMANN & STOKER, P.S.
24
                                                      s/ Stephen G. Leatham
25                                                    Stephen G. Leatham, WSBA #15572


     NOTICE OF RELATED CASE - 1
                                                                  Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
             Case 3:20-cv-05973-BHS Document 6 Filed 10/05/20 Page 2 of 2



 1                                        211 E. McLoughlin Boulevard, Suite 100
                                          Vancouver, WA 98663
 2                                        Telephone: (360) 750-7547
                                          Fax: (360) 750-7548
 3
                                          E-mail: sgl@hpl-law.com
 4
                                          Andrew P. Bleiman
 5                                        (admitted pro hac vice)
                                          Marks & Klein
 6                                        1363 Shermer Road, Suite 318
                                          Northbrook, Illinois 60062
 7                                        Telephone: (312) 206-5162
                                          E-mail: andrew@marksklein.com
 8
                                          Attorneys for Plaintiff HP Tuners, LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     NOTICE OF RELATED CASE - 2
                                                     Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                     211 E. McLoughlin Boulevard, Suite 100
                                                                                                PO Box 611
                                                                                 Vancouver, WA 98666-0611
                                                                                             (360) 750-7547
